OPINION OF THE COURT
Memorandum.
On reconsideration, order granting leave to appeal recalled and motion for leave to appeal denied.
Having granted leave to appeal in this case in the accelerated procedure required in some election cases the court sua sponte has reconsidered such determination and on such reconsideration recalls its prior determination and denies the application for leave to appeal.
It now appears that the record supplied to us in this case is substantially incomplete and insufficient to permit an *690informed judicial resolution of the issues tendered for determination (see Matter of Taylor v McNab, 40 NY2d 821).
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur in memorandum.
On reconsideration, etc.